The majority of this court agrees to the disposition of this appeal, but does not approve all the expressions in the opinion of our brother, Hon. T. B. RIDGELL. We do not wish to be committed to the proposition that an affidavit complies with the statute when made on information and belief. This declaration in the opinion referred to is not necessary to a disposition of this appeal, inasmuch as the trial court found that no oath was administered to the signers of the purported affidavit; hence, said purported affidavit would be invalid regardless of its form.
We do agree, however, that the statute in question is directory, and that a failure to comply therewith in the particular complained of does not invalidate the annexation of the territory to the school district. Sutherland, Statutory Construction, §§ 450-452. Ex parte Dupree,101 Tex. 150, 105 S.W. 493.